DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1, 12 and 20-23 filed on 07/12/2021.
Claims 1-23 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1,12, 20, the closest prior art reference to Gonion (U.S. 2006/0004996 A1) in view of Williams et al. (U.S. 4,882,727) have been made of record as teaching: a graphics command parser load graphics commands from the command buffer (Gonion, Figs 4, 8,  29, [0101] [0127]); parse a first graphics command to determine a loop count value wherein the loop count value indicates a number of times a command sequence is to be executed (Gonion, [0148]-[0151]); store the loop wrap address (Gonion; Figs 46A-46C [0373]); parse a third graphics command, the third graphics command identifying an end of the command sequence (Gonion, [0350]); derive a loop wrap address corresponding to a first command of the command sequence (Williams, Table 2, Col. 15 lines 45-68,)
 	However, the art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining to 
“parse a first graphics command to determine whether the first graphic command includes a loop count command and store a loop count value responsive to the determination that the loop count command is included, wherein the loop count value indicates a number of times a command sequence within the loaded graphics commands is to be executed;
iteratively execute the command sequence using the loop wrap address based on the new loop count value by incrementing or decrementing one or more values identified by operands of the at least one of the graphics commands
based on the new loop count value” recited on claims 1,12, 20.
Claims 2-11, 13-19 and 21-23 are allowable because they are depended on claims 1, 12 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure White et al. (US 2016/0189681 A1), Lueh et al. (US 2016/0140686 A1) and Medd et al. (US 6029262 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        

/KHOA VU/Examiner, Art Unit 2611